                 Case 2:20-cr-00114-JCC Document 31 Filed 11/19/20 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR20-0114-JCC
10                             Plaintiff,                   ORDER
11          v.

12   McKENNA DANILO BERNARDO,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion to proceed with a
16   guilty plea by video conference (Dkt. No. 30). Having thoroughly considered the motion and the
17   relevant record, the Court hereby GRANTS the motion for the reasons explained herein.
18   I.     BACKGROUND
19          After serving time in prison, Mr. Bernardo was released to community supervision in
20   February 2020. (Dkt. No. 30 at 1.) On February 11, 2020, Mr. Bernardo was arrested after law
21   enforcement discovered child pornography on his devices in violation of his conditions of
22   supervised release. (Id. at 1–2.) On April 30, 2020, Mr. Bernardo was charged with possessing
23   child pornography. (See Dkt. No. 1.) He is currently detained. (See Dkt. No. 27.) The parties
24   have reached a plea agreement, and now move to proceed with Mr. Bernardo’s plea hearing by
25   video conference. (Dkt. No. 30 at 2.)
26          //


     ORDER
     CR20-0114-JCC
     PAGE - 1
               Case 2:20-cr-00114-JCC Document 31 Filed 11/19/20 Page 2 of 2




 1   II.    DISCUSSION

 2          Delaying Mr. Bernardo’s plea hearing would cause serious harm to the interests of

 3   justice. See W.D. Wash. General Orders 04-20, 09-20, 14-20. Under General Order 15-20, in-

 4   person proceedings will not resume until at least January 1, 2021. See W.D. Wash. General

 5   Order 15-20. Delaying Mr. Bernardo’s plea hearing and, as a consequence, his sentencing, by at

 6   least six weeks would cause serious harm to the interests of justice because Mr. Bernardo has a

 7   strong interest in the speedy resolution of this matter now that he has decided to plead guilty.

 8   III.   CONCLUSION
 9          For the foregoing reasons, the Court GRANTS Defendant McKenna Danilo Bernardo’s
10   motion to proceed with a guilty plea by video conference (Dkt. No. 30) and ORDERS that Mr.
11   Bernardo’s plea hearing be scheduled before a Magistrate Judge as soon as practicable and be
12   conducted by video conference.
13

14          DATED this 19th day of November 2020.




                                                           A
15

16

17
                                                           John C. Coughenour
18                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     CR20-0114-JCC
     PAGE - 2
